Citation Nr: 1335739	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  12-20 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to February 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO) in August 2009 (which granted service connection for PTSD rated 10 percent, effective November 30, 2007 (the date of claim)) and May 2010 (which denied TDIU).  The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in May 2013.  A transcript of that hearing is of record and associated with the claims folder.  At the hearing, the Veteran submitted consultation reports dated from January 2012 to March 2013 from the Vet Center and waived initial RO consideration of this evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased disability compensation for his service-connected PTSD and TDIU.  Specifically, he alleges that his PTSD symptoms are worse than described in the criteria for a 10 percent rating and render him unemployable. 

The last VA examination of record is dated in September 2010, over three years ago, and shows a Global Assessment of Functioning Scale Score (GAF) of 59, noting that the GAF ranged between 55 and 65 in the past year.  Notably, on the Veteran's initial July 2009 VA PTSD examination, the same examiner assigned a GAF score of 63.  However, VA treatment records dated from November 2007 to May 2012 [i.e., bracketing the VA examinations] show GAF scores ranging from 48 to 55 (reflecting a decreased level of functioning).  There is a wide discrepancy in the scores assigned (requiring reconciliation).  Further, an October 2008 letter from C. Wirth, LCSW (licensed clinical social worker) states that the "prognosis for [the Veteran] ever returning to gainful employment is very poor due to the severity of his psychological issues."  Under the circumstances, the Board finds that another VA examination is appropriate. 

Furthermore, a review of the record found that the most recent VA treatment records in evidence are dated in May 2012.  Updated records of any VA mental health treatment/evaluation are pertinent (and perhaps critical) evidence in this matter; are constructively of record; and must be secured.

The matter of entitlement to a TDIU rating is part and parcel of the determination of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete updated (since May 2012) clinical records of any VA treatment or evaluation the Veteran has received for psychiatric disability.

2.  The RO should then arrange for an evaluation of the Veteran to determine (1) the current severity of his PTSD and (2) to determine whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination and interview of the Veteran, and review of the record, the examiner should provide opinions that respond to the following: 

a.  Please identify all symptoms and impairment associated with the Veteran's PTSD, noting their frequency and severity. 

b.  Please conduct a longitudinal review of the record and (to the degree possible) reconcile the discrepencies in the degree of psychiatric impairment found on VA PTSD examinations and the degree of such impairment described by the Veteran's VA/Vet Center mental health treatment providers.  Specifically comment on the various GAF scores assigned throughout the appeal period indicating (with citation to symptom notations) whether such are consistent with the PTSD symptoms contemporaneously shown.

c.  Please comment on the impact of the Veteran's service-connected PTSD on his employability.  The examiner should discuss all impairment and/or symptoms caused by PTSD and state the impact that these impairment and/or symptoms have on his ability to work.  It is noted that the Veteran reported working 40 years as a tractor trailer driver; that he accepted a buy-out from his long-term employer in 2007; and that he briefly tried to work again as a driver in 2008 but stopped due to neck and back pain.

A complete rationale for all opinions expressed should be provided.

3.  Following the above, and any additional development deemed appropriate, the RO should readjudicate the Veteran's increased rating for PTSD and TDIU claims.  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  These matters should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


